Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Applicant’s election without traverse of Invention I (claims 1-11 and 21-22) in the reply filed on 06/21/2022 is acknowledged.
         Non-elected claims 12-20 have been cancelled. 

Claim Rejections - 35 USC § 112
2.              The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.         Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
          Regarding claim 1, the original specification does not disclose, “an arcuate channel between the curved edges and the adjacent one of the plurality of teeth and that is oriented forward on an arcuate trough at a base of the arcuate channel.” It appears that the arcuate channel 104 is just a continuation of the arcuate trough 106. It does not appear that the arcuate channel is oriented forward or any other directions of the arcuate trough 106. See Fig. 6A of the drawings. In fact, the specification does not disclose “a base of the arcuate channel” and also “a forward orientation of the arcuate trough.” It should also be noted that paragraph 0044 (as claimed by applicant to support the amendment to claim 1) of the specification does not disclose the amendment set forth in claim 1.

4.               The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
5.         Claims 6-11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 6, “arcuate channel” is confusing as it is not clear whether the arcuate channel is the same arcuate channel set forth in claim 1. 
            Regarding claim 8, “the first arcuate channel” lacks antecedent basis.
           Regarding claim 21, “the plurality of teeth that is opposite the curved edge” is confusing. It is not clear whethe the claim refers the plurality of teeth of the first group of teeth or the plurality of teeth of the second group of teeth, since the first group of teeth and the second group of teeth are the only teeth (which could define a plurality) set forth in the claim. 

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claim 1, as best understood, is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dool (0796,901). Regarding claim 1, Dool teaches a tear bar 1 for use or capable of being used in a web material dispenser, the tear bar comprising: a body that extends in a longitudinal direction between a first end and a second end of the body; and a cutting edge (Fig. 2) that is defined by a plurality of teeth (3, 4, 8) that extend along a longitudinal edge of the body, the plurality of teeth comprising: a first group of teeth 3 that have a triangular shape relative to a direction normal to a plane of the body (Fig. 2); and a second group of teeth 4 wherein at least one side of each tooth of the second group of teeth 4 has a curved edge 5 that extends in an outward radial direction toward an adjacent one 8 of the plurality of teeth (3, 4, 8) to define an arcuate channel (as sheen in Fig. 2) between the curved edge 5 and the adjacent one of the plurality of teeth and that is oriented forward of an arcuate trough 7 (Fig. 2) at a base of the arcuate channel. See Fig. 2 in Dool.  
             
8.          Claims 1-8, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Plum (3,994,065). Regarding claim 1, Plum teaches a tear bar 20 for use or capable of being used in a web material dispenser, the tear bar comprising: a body that extends in a longitudinal direction between a first end and a second end of the body; and a cutting edge (Fig. 4) that is defined by a plurality of teeth 50 that extend along a longitudinal edge 52 of the body, the plurality of teeth comprising: a first group of teeth 54 that have a triangular shape relative to a direction normal to a plane of the body; and a second group of teeth (defined by the teeth on both side of channel 56; Figs. 4-5) wherein at least one side of each tooth of the second group of teeth has a curved edge that extends in an outward radial direction toward an adjacent one of the plurality of teeth 50 to define an arcuate channel (as sheen in Fig. 4) between the curved edge and the adjacent one of the plurality of teeth and that is oriented forward of an arcuate trough (defined by bottom portion of the channel; Fig. 4) at a base of the arcuate channel. Similar to Fig. 6 of the current application, the arcuate channel in Plum is defined by the area close to the tip of the teeth and the arcuate trough is defined by the area deep into the body of the teeth. The curved edges on both sides of the arcuate channel extends outwardly in a redial direction toward an adjacent tooth of a plurality of teeth 50. See Figs. 3-4 in Plum.  
              Regarding claim 2, Plum teaches everything noted above including that each tooth of the second group of teeth are adjacent to at least one other tooth of the second group of teeth such that the curved edge of a first one of the second group of teeth faces a curved edge of a second one of the second group of teeth.  
             Regarding claim 3, Plum teaches everything noted above including that 
the curved edge of the first one of the second group of teeth (Fig. 4) and the curved edge of the second one of the second group of teeth are separated by then arcuate trough therebetween.  
             Regarding claim 4, Plum teaches everything noted above including that 
the curved edge of the first one of the second group of teeth (Fig, 4), the curved edge of the second one of the second group of teeth and the arcuate trough defines a first arcuate channel.  
             Regarding claim 5, Plum teaches everything noted above including that 
the at least one tooth of the first group of teeth 54 has a linear edge that is adjacent to a linear edge of at least one other tooth of the first group of teeth 54.  
             Regarding claim 6, as best understood, Plum teaches everything noted above including that the linear edge of the at least one tooth of the first group of teeth 54 intersects the linear edge of the at least one other tooth at an acute angle (shown in Fig. 4) to define an acute channel.  
             Regarding claim 7, Plum teaches everything noted above including that 
the acute angle is clearly less than 65°.  
             Regarding claim 8, as best understood, Plum teaches everything noted above including a plurality of acute channels disposed between the first arcuate channel and a second arcuate channel.  

Claim Rejections - 35 USC § 103
      9.        The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
        A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plum in view of Fodor (4,265,285). Regarding claim 7, Plum teaches everything noted above, but it could be argued that Granger does not explicitly teach that the acute angle is less than 65°. However, Fodor teaches an acute angle of 60° (or less than 65°) between two adjacent linear edges of adjacent teeth of a first group of teeth. See Fig. 2 in Fodor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the acute angle of teeth of Plum’s blade less than 65°, as taught by, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

11.       Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dool. Regarding claim 21, as best understood, Dool teaches a method of forming a perforation bar (Fig. 2), the method comprising: forming a cutting body defined by a thickness and a longitudinal length that extends between a first longitudinal end and a second longitudinal end of the body; and forming a cutting edge with a longitudinal edge of the body and defining the cutting edge to include a first group of teeth 3 that have a triangular shape relative to a direction normal to the thickness of the body and a second group of teeth 4 wherein at least one side of each tooth of the second group of teeth has a curved edge 5 that extends in an outward radial direction in a plane defined by the longitudinal length of the body toward an adjacent one 8 of the plurality of teeth (3, 4, 8) that is opposite the curved edge 5. See Fig. 2 in Dool.   
           Dool does not explicitly teach that the bar is a perforation bar of a rolled web material dispenser. However, it would have been obvious to a person of ordinary skill in the art to use Dool’s bar as a perforation bar for a rolled web material dispenser since the bar is a cutting blade that is capable of cutting web of material.  
             Regarding claim 22, Dool teaches everything noted above including the step of orienting an apex of each tooth of the first group of teeth 3 to be collinear with an apex of each tooth of the second group of teeth 4. See Fig. 2 in Dool. 

12.       Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Plum. Regarding claim 21, Plum, as best understood, teaches a method of forming a perforation bar 20, the method comprising: forming a cutting body defined by a thickness and a longitudinal length that extends between a first longitudinal end and a second longitudinal end of the body; and forming a cutting edge 50 with a longitudinal edge 52 of the body and defining the cutting edge to include a first group of teeth 54 that have a triangular shape relative to a direction normal to the thickness of the body and a second group of teeth (defined by the teeth on both side of channel 56; Figs. 4-5) wherein at least one side of each tooth of the second group of teeth has a curved edge that extends in an outward radial direction in a plane defined by the longitudinal length of the body toward an adjacent one of the plurality of teeth 52 that is opposite the curved edge. Similar to Fig. 6 of the current application, the arcuate channel in Plum is defined by the area close to the tip of the teeth. The curved edges on both sides of the arcuate channel extends outwardly in a redial direction toward an adjacent tooth of a plurality of teeth 50. See Figs. 3-4 in Plum.  
           Plum does not explicitly teach that the bar is a perforation bar of a rolled web material dispenser. However, it would have been obvious to a person of ordinary skill in the art to use Palm’s bar as a perforation bar for a rolled web material dispenser since the bar is a cutting blade that is capable of cutting web of material.  
             Regarding claim 22, Plum teaches everything noted above including the step of orienting an apex of each tooth of the first group of teeth 54 to be collinear with an apex of each tooth of the second group of teeth. See Fig. 4 in Plum.

Allowable Subject Matter
13.         Claims 23-25 are allowed. Th prior art fails to teach a plurality of acute channels are disposed between the first arcuate channel and a second arcuate channel and wherein the linear edge of the at least one tooth of the first group and the linear edge of the at least one other tooth are separated by a rectilinear trough.

Comment
14.         It should be noted that claims 9-11 have not been rejected over the prior art of the record. However, in view of rejection of the claims under 35 U.S.C. 112, first and second paragraphs, the allowability of the claimed subject matter cannot be determined at this time. 

Response to Arguments
15.           Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
16.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
McCord JR (3,329188) and Tom (D617162) teach a tear bar.

17.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 08, 2022